Citation Nr: 1615833	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, prior to August 16, 2013, for acquired psychiatric disorder to include anxiety disorder and major depressive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 16, 2013.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to October 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for psychiatric disability and awarded a 30 percent rating.  A June 2013 rating decision assigned an effective date for service connection of February 12, 2008.  An August 2013 rating decision granted entitlement to a 100 percent schedular rating effective from August 16, 2013.

These matters were previously before the Board in June 2015 and were remanded for further development.  The Board finds that there has been substantial compliance with the directives of its remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 16, 2013, the Veteran's acquired psychiatric disability which resulted in symptoms to include anxiety, disturbed sleep, depression, and hyperarousal, was not manifested by occupational and social impairment with reduced reliability and productivity or more severe functional limitations.

2.  Prior to August 16, 2013, the Veteran's service-connected disability was not so severe as to prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 30 percent prior to August 16, 2013 for acquired psychiatric disorder to include anxiety disorder and major depressive disorder have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9400 (2015).

2.  The criteria for entitlement to a TDIU prior to August 16, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appeal stems from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, a private vocational assessment, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Adequate examinations were obtained by VA in 2008, 2009, and 2012.  The reports  include clinical examination findings and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific schedular criteria for rating mental disorders

The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40  indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The DSM-5 does not use the GAF scoring system.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Acquired Psychiatric Disability

The Veteran's service-connected psychiatric disability is evaluated as 30 percent disabling effective from February 12, 2008 and as 100 percent disability effective from August 16, 2013.  

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

The Board finds based on the evidence, as discussed in further detail below, that a rating in excess of 30 percent is not warranted for any period on appeal. 

A March 2008 VA record reflects that the Veteran reported that he was not depressed and he had a negative depression screen.  He reported that he was feeling anxious, had difficulty sleeping if he did not take his medication, and that whenever he leaves the house, he takes his medication.  He further reported that his medications have helped him "significantly with nightmare and general anxiety."  

July 2008 correspondence from nurse S. B. reflects that she has been treating the Veteran for several years for depression and anxiety.  She reported that the Veteran endorses bad memories, nightmares, avoidance tendencies, and constant hyper arousal, hyper vigilance and hyper startle reflex. 

A November 2008 VA examination report reflects that the Veteran's medication was helping his symptoms.  Nevertheless, the Veteran reported that he goes out of his way to avoid confrontation, especially involving anyone in a position of authority, because such situations cause him anxiety.  He also reported that he avoids walking after dark or through parks, and reported that he always tends to "isolate myself to avoid life - I'm most comfortable when by myself-then I know there won't be any danger, any threats".

The Veteran also reported having chronic difficulties with sleep, primarily difficulty falling asleep and then awaking multiple times during the night with difficulty going back to sleep.  He reported having a "bad temper", a tendency to become" more agitated" than he felt he should, hypervigilance, being "overly cautious", and experiencing anxiety.  Despite his symptoms, the Veteran volunteered at a Senior center and had a girlfriend.  

Upon examination in 2008, the Veteran was neatly dressed. in clean clothing and well-groomed.  He was alert and had no obvious deficits in attention, concentration, or memory.  He spoke with a mild but noticeable stutter or stammer, and was soft-spoken.  Otherwise his speech was unremarkable.  His thinking was linear and goal-directed with no evidence of thought disorder.  His mood was generally euthymic, affect congruent and appropriate.  He denied suicidal or homicidal ideation.  The examiner (Dr. P.M.) assigned a GAF score of 60 and found that although the Veteran had "some impairment with regard to social function and relationship, he was currently in an 'apparently satisfying relationship'." 

December 2008 correspondence from nurse S. B. reflects that the Veteran is fearful of black men, and has bad memories and nightmares, avoidance tendency, constant hyperarousal, hypervigilance, and hyper startle reflex.

A February 2009 VA record reflects that the Veteran reported concentration problems and losing an interest in things; however, concentration problems have not been found upon examination.

The Board notes that despite the Veteran's contentions that he has tends to isolate himself to avoid life and is most comfortable when by himself, the clinical evidence reflects that he did not isolate himself and did find enjoyment with others.  Notably, a February 2009 VA clinician found that the Veteran had some over-reporting of his symptoms.  

The February 2009 VA record reflects that the Veteran admitted that he regularly attends social activities and enjoys this.  Moreover, the Veteran admitted that he takes on a leadership role at the retirement community.  

In addition, a May 2009 record reflects that the Veteran had a girlfriend and they had recently been on a cruise to Panama.  Such is indicative that the Veteran does not isolate himself or avoid life by staying at home by himself. 

In a September 2009 statement, the Veteran reported nightmares, hyperarousal, hypervigilance, hyper startle reflex, depression, anxiety, a tendency to isolate, avoidance, difficulty making close friends and difficulty trusting.  Again, the Board notes that the Veteran started dating a new girlfriend in 2009, went on a cruise, and regularly attended social activities which he enjoyed.  In addition, although he stated that he had depression, he has denied depression on some occasions, e.g., March 2008, November 2009, March 2011 clinical records. 

The Veteran testified at an October 2009 Board hearing on the issue of entitlement to service connection for an acquired psychiatric disability that he had difficulties with sleep, disturbing memories, and bad dreams with night sweats,

A November 2009 mental health medication management note reflects that the Veteran reported that he was "okay."  He reported that he was re-experiencing and recollecting more about his stressors and that his mood is lower given his recollections.  He denied depression and stated that his mood is good.  He reported that he and his girlfriend are doing well and that he had plans to go on a trip to the Mexican Riviera.  The Veteran reported that he falls asleep with the clonazepam and sleeps 4-5 hours, and takes a 1 1/2 to 2 hour nap.  He denied suicide ideation, homicidal ideation, and psychotic symptoms. 

A December 2009 VA examination report reflects that the Veteran was independent in his activities of daily living such as dressing, bathing, eating, getting in and out of bed and using the toilet.  He was also independent in his instrumental activities of daily living such as shopping, traveling, laundry, doing house chores, meal preparation, using the telephone and being responsible for his medications.  He was well developed, well-nourished and dressed appropriately for the occasion.  There was no evidence of impairment of thought processes or communication, no evidence of delusions or hallucinations, no inappropriate behavior of obsessive or ritualistic behavior, and no evidence of obsessive or ritualistic behavior.

He showed good eye contact, had normal speech, and interacted appropriately during the session.  The Veteran denied current suicidal or homicidal thoughts, ideations, plans or intent.  He was oriented to person, place and time.  The Veteran reported that "his memory is not as it used to be but it is still pretty good. When under increased anxiety, has more problems remembering things."

The Veteran denied "full blown panic attacks; however, he reported that he does get short of breath when under increased anxiety or increased pressure "since childhood."  The Veteran described his mood as "always have a little anxiousness." His affect was full ranged and appropriate.  His impulse control was fair.  His insight and judgment were also fair.  The Veteran reported that the duration of his anxiety and depressive symptoms is either a month or a little less or sometimes even more than a month.  He reported that when he is anxious, he has difficulty with memory and concentration, is agitated and irritable, and feels hopeless and anticipates the worst.  The Veteran reported that he is fatigued, has low energy, worries all the time, has problems falling asleep and staying asleep, and has dreams/nightmares but not as much because he is on medication.  He also reported that he is hypervigilant, and that the "best place for him is to be in bed and to sleep in order to try to forget what is bothering him" and that he is easily moved to tears and suffers from low self-esteem.  He had a girlfriend and was close to his daughter. 

The December 2009 VA examiner (Dr. S. K.) found that over the last year there had not been any worsening, or remissions, of the Veteran's condition, and that symptoms are mostly continuous.  It was noted that the Veteran does not have problems with drug and alcohol abuse or with  inappropriate behavior.  The examiner found that the Veteran is in treatment and has partially responded to medication.  The Veteran's thought processes and communication were not impaired.  The examiner noted that the Veteran retired when he was 57 years old and there was no dysfunction in employment because of his anxiety disorder not otherwise specified symptoms.  The examiner further stated that "[t]hough he is retired at this time, he is expected to perform reasonably well in spite of his anxiety disorder not otherwise specified symptoms, should he choose to work."  The Veteran was also found competent to handle VA funds.  The December 2009 VA examiner assigned a GAF score of 75. 

An August 2010 VA record reflects that the Veteran reported that his mood is better and that medication helps with his depression and sleep (he was sleeping seven hours).  He reported that sometimes he is agitated and angry.  

A January 2011 VA record reflects that the Veteran reported that his mood was "good" although he was "not fond of the holidays".  The Veteran continued to have a girlfriend, who was reported to be supportive.  The Veteran reported that still gets agitated and angry due to PTSD triggers, and that medication helps control his symptoms.  The Veteran reported that when he is anxious, he does things to distract himself, such as walking, watching a movie, and reading.  It was again noted that his medication helped his depression, and PTSD symptoms, and that he was sleeping better (i.e. 8 1/2 hours at a time as well as a 2 hour daily nap.)  The Veteran reported that he has had passive suicide ideation but has never had a plan or intent; his protective factors were noted to be his family and girlfriend. 

A March 2011 VA record reflects that the Veteran reported that his mood is "pretty good" and that his medication works well.  He denied depression, suicidal ideation, homicidal ideation.  He reported that he still gets anxious and agitated but that his medication helps control his symptoms.  He reported that he "enjoys his girlfriend and they have socialized and they are going on a cruise."  The Veteran continued to distract himself with walks, watching movies, and reading.  He takes a two hour nap daily.  Records in May, June, September, and October 2011 reflect similarly reported symptoms and/or that his symptoms were well controlled. 

A December 2011 VA clinical record reflects that the Veteran reported that he is not doing well, was more down, and irritable; however, he also reported that his mood at the examination was "pretty good".  He reported that he was startling more to traffic and had once pounded the driver's door window when his girlfriend was driving.  He also reported that he was sleeping more restlessly and too long at 12-14 hours, and thought he had nightmares.  The Veteran reported that he feels a loss of enjoyment, a down mood, and decreased motivation. His PHQ-9 score was 19.33, which is indicative of moderately severe depression.  Nonetheless, he denied suicide ideation and homicide ideation.  He also denied psychotic symptoms.  The Veteran was casually dressed with good hygiene.  Upon examination, he was cooperative, not agitated, and socially appropriate with a full congruent affect and normal speech.  The Veteran denied hallucination, illusions, delusions, preoccupations, obsessions, compulsions, and phobias.  He had logical, linear, and goal-directed thoughts with no circumstantial, tangential or psychotic thoughts expressed.  He was also fully alert and oriented.  He had adequate concentration, intact memory, and fair judgement.  An January 2012 addendum reflects that the Veteran reported having a harder time with mood and his arousal symptoms and a change in medication was discussed.  

A January 2012 record reflects that the Veteran had ongoing depression but he reported that he was not suicidal and would never consider that option.  The Veteran was noted to be able to identify "several good things in his life [to] include [his] long term relationship with girlfriend" with whom he lived.  Upon examination, he was alert and oriented times four.  He was also neatly dressed, clean,  and groomed. He had good eye contact.  The Veteran's speech was clear and calm. Although the Veteran stated that he was depressed, the examiner found that the Veteran "does not appear particularly depressed."  It was also noted that he seemed to have energy, had fair to good insight, and had good judgment.  His thought process was linear, and no cognitive deficits were noted.  He did not have hallucinations, delusions, disorganized thought, suicide ideation, or homicide ideation. 

A February 2012 VA clinical record also reflects that the Veteran was clean, shaven, and casually dressed.  It was noted that he moves somewhat slowly and does not appear to have energy.  Upon examination, his speech was calm and soft spoken.  The Veteran reported that he was depressed and his affect was noted to be depressed.  He had fair insight and fair judgment.  He had no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  His thought process was logical, linear and goal directed, with no circumstantial, tangential or psychotic thoughts expressed.  The Veteran was living with his girlfriend and reported little social life.  He was bothered that he had not kept in contact with his friends from the Navy.

A March 2012 VA clinical record reflects that the Veteran continued to have a lower mood with irritability.  The Veteran reported that he continues to feeling down, withdrawn, not mixing well with people, and having difficulty enjoying things.  It was noted that he attended anger management sessions and had plans to continue studying this on his own.  The Veteran denied suicidal ideation or homicidal ideation.  Upon examination, he was casually dressed with good hygiene. His behavior was cooperative, not agitated, and socially appropriate, although his mood was "down".  His affect was full and congruent, his speech was normal, and his thought process was linear and goal directed.  The Veteran did not have hallucinations, delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations expressed.  He did not have psychotic symptoms or evidence of thought disorder.  He did not have circumstantial, tangential or psychotic thoughts expressed.  The Veteran was fully alert and oriented, demonstrated adequate concentration, intact memory, and fair judgement.   

The Veteran underwent another VA examination in 2012.  An April 2012 VA examination report reflects that the Veteran was in a committed relationship with his girlfriend and describes their relationship as "good".  He also described his relationship with his daughter as "really good" but that he and his son have troubles and they don't "understand each other".  The Veteran reported that he has regular contact with his aunt and uncle.  He also reported that he can rely on his girlfriend, his aunt, his uncle, and his daughter for social support.  

The Veteran reported to the 2012 examiner (Dr. A.A.) that he spends most of his time with his girlfriend.  He reported that while he does "not have a whole lot of fun", he does things such as goes on cruises, plays cards, goes for walks, goes dancing, and watches television because his girlfriend likes doing these things.

It was noted that the Veteran is "independent for all basic activities of daily living (including personal hygiene and grooming, dressing, feeding, mobility, toileting) and all instrumental activities of daily living (including housework, meal preparation, taking medication, financial management)."   The examiner noted that the Veteran had the following symptoms:  depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran also reported distance in interpersonal relationships; however the examiner stated that despite the Veteran's contention, "there is no evidence to suggest that he experienced difficulty mentioning effective work relationships and his work history reflects stable employment."  It was noted that he was able to manage his own financial affairs.

The Veteran reported passive suicidal ideation but it was noted that this appears to be "infrequent".

The April 2012 examiner assigned a GAF score of 55.  The examiner also found that the Veteran's level of occupational and social impairment with regard to all mental diagnoses is best summarized as "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Board notes that such an assessment correlates to a 30 percent rating under the rating criteria.  

A February 2013 VA record reflects that the Veteran was seen with his long term partner.  The Veteran's thinking seemed to be "slower".  He reported that his mood was okay on that date, but "that sometimes it is not good and he is more irritable."  The Veteran denied suicidal ideation or homicidal.  He reported that he is sleeping 7-10 hours and that his medication is controlling his nightmares. (It was noted that his medication would be checked as he may be having daytime sedation from his medications.)  It was also noted that he may have the onset of cognitive deficits; however, the examiner did not relate this to his acquired psychiatric disability.  It was further noted that the Veteran and his girlfriend were planning a cruise to Hawaii in March 2013, and that they had cruised in both October and November 2012.  It was further noted that the Veteran and his girlfriend "still go dancing every Friday."  

A March 2013 VA mental health record reflects that the Veteran and his girlfriend both thought that he is "doing much better.  His thinking was improved and "back to normal."  The medication adjustment was noted to be working for mood and irritability.  The Veteran again denied suicidal and homicidal ideation.  He reported "occasional nightmares" and reported that he was sleeping 8 hours and is no longer sleeping too much during the day.  The Veteran and his girlfriend were still planning a two week cruise that month. 

A May 2013 VA record reflects that the Veteran was getting triggers from the news and had noticed more anxiety and sadness.  The Veteran reported that he and his girlfriend had gone on their cruise and had a "good time" although they did not dance as much.  (The Veteran reported that they are both slowing down and it was noted that his right leg seemed weaker).   

In sum, during the rating period on appeal, the Veteran has had symptoms of an acquired psychiatric disability, to include depression, anxiety, irritability, some thoughts of suicide, and chronic sleep difficulties.  Nevertheless, he has been able to maintain a good long-term relationship with his girlfriend, a good relationship with his daughter, aunt, and uncle, do volunteer work, take on a leadership role at a retirement community, go dancing on a weekly basis, and enjoy several cruises/vacations.  He also had fair judgment and a linear goal-directed thought process, was alert and oriented, was well groomed, and had good hygiene.  He did not have hallucinations, delusions, preoccupations, obsessions, compulsions, phobias, or homicidal ideations.  He had fair insight and judgment. He had no cognitive problems except for some limited concerns possibly due to medication which was quickly corrected. 

As a whole, the evidence is against a finding that the Veteran's acquired psychiatric disability warrants a rating in excess of 30 percent for any period on appeal.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  Nonetheless, the Board has considered the examples in the rating criteria to determine if the Veteran exhibits such symptoms, or symptoms which may be similar in severity to those, in the ratings for a 50, 70 or 100 percent rating. 

The Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  In addition, he does not exhibit other symptoms which are of equal or greater severity. He also does not have homicidal ideation which causes an impairment in his occupational and social relationships, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  

He does not have circumstantial or stereotyped speech, difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

While the Veteran has reported disturbances of motivation and mood and difficulty with social relationships, the Board finds that the 30 percent rating adequately compensates him for that (e.g. it lists depressed mood and anxiety as symptoms which may cause occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.)  

Notably, the 2012 examiner, who is a doctor with board certification in psychiatry, considered all the Veteran's reported symptoms and found that the Veteran's symptoms only caused "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

The Board has considered the clinical reports and the opinions of the examiners, and the GAF scores.  As a whole, the opinions and GAF scores do not reflect that a rating in excess of 30 percent is warranted.  The Veteran had a GAF score of 60 is 2008, a GAF score of 75 in 2009, and a GAF score of 55 in 2012.  As found by the 2012 examiner, the Veteran's symptoms and the assigned GAF score of 55 cause no more than occupational and social limitations which warrant a 30 percent rating.  

The Board has considered that there are some clinical records which reflect GAF scores of both 45 and 55 assigned by a nurse for the same dates (e.g. February 2013).  The Board is unsure if this is a typographically or formatting error but finds that it is not dispositive.  In this regard, the Board finds that the actual clinical symptoms upon examination (i.e. socially appropriate behavior, good hygiene, full and congruent affect, normal speech, denial of hallucinations and delusions, normal content of thought, normal form of thought, fully alert and oriented, adequate concentration, intact memory, and fair judgment) are more probative than a number/score.  Likewise, the Board has considered the GAF scores of 50 (September 2010, January 2011, June 2011), 48 (September 2011) and again finds that the clinical findings are more probative. 

The Board finds it notable that despite the Veteran's symptoms, he was able to be socially involved, enjoy social activities, maintain a good relationship with others, live with his girlfriend, travel for pleasure, and take care of his own daily needs.  In addition, the evidence does not support a finding that his symptoms caused him to abuse illegal drugs or alcohol, or resulted in illegal activity or arrest, or actions that were violent to himself or another, caused him to be unable to maintain a home, or caused an inability to manage his finances. 

The Board has also considered that the Veteran is on medication to control his symptoms, and notes that the use of medication is considered in the rating criteria.  

Finally, the Board notes that the same examiner who found that the Veteran had total occupational and social impairment in 2013 found that the Veteran had a GAF score of 75 in 2009 and that at that time, the Veteran was expected to perform reasonably well should he chose to obtain employment.  If the examiner was competent to state in 2013 that the Veteran had total impairment, the Board finds that the examiner was competent to indicate in 2009 that the Veteran had minimal impairment at that time.

In sum, the Board finds that the evidence as a whole is against a finding that the Veteran's PTSD symptoms warrant a rating in excess of 30 percent disabling. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's acquired psychiatric disability related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's acquired psychiatric disability is the only disability for which he is in receipt of service connection.   Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service connected for an acquired psychiatric disability, with a total disability rating of 30 percent for the period on appeal. Thus, the threshold service connection requirements for a TDIU rating on a schedular basis are not met.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability. Id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU on an extraschedular basis in the first instance. Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration. Bowling v. Principi, 15 Vet. App. 1, 10  (2001).

The claims file includes a November 2015 decision by Director which found that the Veteran was not unemployable under any circumstances prior to August 16, 2013 and entitlement to extraschedular TDIU is not warranted.  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director. See Kuppamala v. McDonald, No.14-2449 ( U.S. Vet. App. 2015 ).

In the present case, the Board finds that the record does not support a conclusion that the Veteran was unemployable due to his service-connected disability prior to August 16, 2013. 

The Veteran has an education history of a high school degree (GED) and employment experience in the Navy (approximately three years with a specialty as a signalman), working at an auto parts store (approximately five to eight years), working at a warehouse (approximately six years), working on heavy equipment as a high voltage electrician (approximately six years), and working as a security guard (approximately two years).  The Veteran has stated that he believed that his acquired psychiatric disability negatively impacted his employment, but he could not provide any examples to the 2012 examiner other than a one-time transient suicide ideation.  He stated that he received positive work evaluations.  (See 2012 VA examination report.)  

The November 2008 VA examination report, which reflects that the Veteran did volunteer work does not support a TDIU.  The December 2009 VA examination report which reflects that though the Veteran is retired, he is "expected to perform reasonably well in spite of his anxiety disorder not otherwise specified symptoms, should he chose to work" does not support a TDIU.  The April 2012 VA examination report which reflects a finding of "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation" is against a finding of a TDIU.  

The claims file includes a February 2016 vocational assessment by W. Cody of "Return to Work Rehabilitation Services, LLC."  The Board acknowledges that Mr. Cody has a bachelor's degree in Psychology and Business Administration, and a Master's degree in Rehabilitation Administration and Services; thus, he is competent to give an opinion on some vocational issues.  The assessment reflects that the reviewer considered clinical records and that he conducted a private telephone interview.  The Board finds that this opinion is less probative than the VA examination reports. 

Notably, Mr. Cody stated that the Veteran's "inability to leave his residence and regularly engage in public activities affects his ability to secure and follow a substantially gainful occupation."  Mr. Cody also noted that the Veteran did not leave his residence on average of ten to twenty days per month.  However, Mr. Cody's opinion as it relates to the Veteran's limitations in 2016 is not dispositive of the time period in question, prior to August 16, 2013, during which the Veteran did leave his home to perform volunteer work, go dancing every week, and traveled, to include two-week cruises. 

Mr. Cody also stated that the 2012 VA opinion that the Veteran's service-connected disability causes him "occupational and social impairment with (an) occasional decrease in work efficiency and intermittent periods of (an) inability to perform occupational tasks" is indicative that the Veteran "is obviously unable to secure and follow a substantial gainful occupation."  The Board disagrees with Mr. Cody's finding.  The Board finds that "occasional" and "intermittent" is not synonymous with an inability to maintain substantially gainfully employment.   

The Board also finds that the VA examiners' opinions and the opinion of the Director of the VA Compensation Service are more probative than Mr. Cody's opinion.  Taken together, there are three medical opinions that do not support the Veteran's TDIU claim for this period and only one (Mr. Cody's) opinion that supports the claim.  The Board finds the examiners' opinions most persuasive because the VA examiners had the benefit of personally examining the Veteran, whereas, Mr. Cody interviewed him over the telephone.  The 2008 examiner (P.M.) and the 2012 VA examiner (A.A.) have Doctorate degrees and the 2009 VA examiner (S.K.) has a medical degree and is board certified in Psychiatry.  

In addition, and importantly, the VA doctors examined the Veteran during the pertinent time period on appeal; thus, they are better aware of the Veteran's limitations and symptoms during that time.  Whereas, Mr. Cody performed a telephone interview more than seven years after the beginning of the rating period in 2008 and more than two years after completion of the rating period in 2013.   The Board finds that VA examination reports and opinions contemporaneous to the time period on appeal are more probative than an opinion years later.  

The Veteran's symptoms and lack of symptoms (e.g. no gross impairment in thought processes or communication, no persistent delusions or hallucinations, no grossly inappropriate behavior; no persistent danger of hurting self or others, no disorientation, no difficulty in understanding complex commands, and no impaired judgment; or impaired abstract thinking) are against a finding that a TDIU is warranted.  

It is the Board that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013).  In finding that the Veteran is not entitled to a TDIU, the Board has considered the pertinent evidence of record, to include the vocational opinion, the clinical opinions, the clinical records, and Veteran's statements and arguments. 

Based on the foregoing, the Board finds that the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to his service-connected disability.  Therefore, referral for consideration of a TDIU on an extraschedular basis is not warranted, and the appeal in this matter must be denied.



ORDER

Entitlement to a rating in excess of 30 percent, prior to August 16, 2013, for acquired psychiatric disorder to include anxiety disorder and major depressive disorder is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 16, 2013 is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


